DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A preliminary amendment to the claims was filed on 4/11/2019. The amended claims are subjected to the following restriction requirement.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
#1	Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The plasmid sequences presented on pages 34-48 are not identified with a SEQ ID NO as required. The plasmid 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

#2	Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Fig. 1B, Fig. 3B, Fig. 7A, Fig. 7B, Fig. 10 and Fig. 14A-14B each contain nucleotide sequences of at least 10 bases that are not identified with SEQ ID NOs as required.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:



(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-14, drawn to methods.

	Group II, claim(s) 22, drawn to methods.

	Group III, claim(s) 23, drawn to a polynucleotide.

	Group IV, claim(s) 24, drawn to a polynucleotide.

	Group V, claim(s) 30-31 and 33, drawn to drawn to a cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the steps of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026; cited on the 4/11/2019 IDS) or Marraffini (Science. 2008. 322:1843-1845). 
Kim teaches identifying recognition sites for Restriction Modification in a plasmid derived from a bacteria, detecting the recognition sites in a heterologous polynucleotide or plasmid and modifying the sequence of the heterologous polynucleotide or plasmids so it resists degradation (Fig. 1; Fig. 3; and Table 2). 
Marrafffini teaches identifying recognition sites for CRISPR in all conjugative plasmids derived from Staphylococcus, detecting the recognition sites in a heterologous polynucleotide or plasmid pG0(wt) and modifying the sequence of the heterologous polynucleotide or plasmids so it resists degradation (Fig. 2; Fig. 3; and p. 1843).

Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is drawn to a method and Group III is drawn to a product made by a different method.

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide sequence resistance to degradation via restriction sites or CRISPR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim and Marraffini. 
Kim teaches a polynucleotide sequence that is resistance to degradation as noted above. 


Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is drawn to a method and Group V is drawn to a product not utilized in, required by or related to the methods of Group I.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the method steps of claim 22, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim and Marraffini.
Kim teaches a polynucleotide sequence that is resistance to degradation as noted above. 
Marraffini teaches a polynucleotide sequence that is resistance to degradation as noted above.

Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide sequence resistance to degradation via restriction sites or CRISPR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim and Marraffini. 
Kim teaches a polynucleotide sequence that is resistance to degradation as noted above. 


Groups II and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is drawn to a method and Group V is drawn to a product not utilized in, required by or related to the methods of Group II.

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide sequence resistance to degradation via restriction sites or CRISPR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim and Marraffini. 
Kim teaches a polynucleotide sequence that is resistance to degradation as noted above. 
Marraffini teaches a polynucleotide sequence that is resistance to degradation as noted above.

Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is drawn to a polynucleotide and Group V is drawn to a product that does not utilize, require or relate to the product of Group III.

 lack unity of invention because even though the inventions of these groups require the technical feature of the polynucleotide of claim 24, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim and Marraffini. 
Kim teaches a polynucleotide sequence that is resistance to degradation as noted above. 
Marraffini teaches a polynucleotide sequence that is resistance to degradation as noted above.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634